 



Exhibit 10.3
Volcano Corporation
Restricted Stock Unit Grant Notice
(2005 Equity Compensation Plan)
Volcano Corporation (the “Company”), pursuant to Section 6(h) of the Company’s
2005 Equity Compensation Plan (the “Plan”), hereby awards to Grantee a
Restricted Stock Unit Grant covering the number of Restricted Stock Units (the
“RSUs”) set forth below (the “Award”). This Award is subject to all of the terms
and conditions of this Restricted Stock Unit Grant Notice as well as the
Restricted Stock Unit Agreement (the “Agreement”) and the Plan, both of which
are attached hereto and incorporated by reference herein in their entirety.
Unless otherwise defined herein, capitalized terms shall have the meanings set
forth in the Plan or the Agreement, as applicable.

             
Grantee:
           
Date of Grant:
     
 
   
Vesting Commencement Date:
     
 
   
Number of RSUs:
     
 
   
Payment for Company Stock:
     
 
Grantee’s services to the Company (to the greatest extent permitted by
applicable law)     

Vesting Schedule: This Award shall vest annually, so that the RSUs are fully
vested as of the fourth anniversary of the Vesting Commencement Date; provided,
however, that the Grantee is employed by, or providing service to, the Employer
as of each such vesting date.
Delivery Schedule: Each RSU represents the right to receive one (1) share of
Company Stock on the applicable vesting date. However, the Company may delay
delivery of such shares beyond the applicable vesting date as provided in
Section 3 of the Agreement.
Additional Terms/Acknowledgements: Grantee acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement and the Plan.
Grantee further acknowledges that as of the Date of Grant, this Grant Notice,
the Agreement and the Plan set forth the entire understanding between Grantee
and the Company regarding the Grant of the RSUs and the underlying Company Stock
and supersede all prior oral and written agreements on that subject with the
exception of (i) Grants previously awarded and delivered to Grantee under the
Plan, and (ii) the following agreements only:

                     
 
  Other Agreements:                
 
                                 
 
                                 
 
                    Volcano Corporation       Grantee    
 
                   
By:
                                     
 
  Signature           Signature    
 
                   
Title:
          Date:        
 
 
 
         
 
   
 
                   
Date:
                   
 
 
 
               

Attachments: Restricted Stock Unit Agreement and 2005 Equity Compensation Plan

 



--------------------------------------------------------------------------------



 



Volcano Corporation
2005 Equity Compensation Plan
Restricted Stock Unit Agreement
     Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Agreement (“Agreement”), Volcano Corporation (the
“Company”) has awarded you a Restricted Stock Unit Grant pursuant to the
Company’s 2005 Equity Compensation Plan (the “Plan”) for the number of
restricted stock units (“RSUs”) as indicated in the Grant Notice (such grant,
the “Award”). Unless otherwise defined herein or the Grant Notice, capitalized
terms shall have the meanings set forth in the Plan. The details of your Award,
in addition to those set forth in the Grant Notice and the Plan, are as follows.
     1. Grant of the Award.
          (a) This Award represents the right to be issued on each applicable
vesting date one (1) share of Company Stock for each RSU that vests on that
vesting date. As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
RSUs subject to the Award. No shares of Company Stock subject to the Award will
be earned by or issued to you prior to the applicable vesting date. Your Award
will be subject to adjustment for changes in the capitalization of the Company
as provided in Section 3(b) of the Plan. In no event will fractional shares be
issued.
          (b) This Award was granted in consideration of your services to the
Company. Except as otherwise provided herein, you will not be required to make
any payment to the Company (other than past and future services to the Company)
with respect to your receipt of the Award, the vesting of the RSUs or the
delivery of the underlying Company Stock.
     2. Vesting. The RSUs shall vest, if at all, as provided in the Vesting
Schedule set forth in your Grant Notice, provided, however, that vesting shall
cease at such time as you are no longer employed by, or providing service to,
the Employer. Upon such termination of employment and service, the RSUs (and
underlying shares of Company Stock) credited to the Account that were not vested
on the date of such termination will be forfeited at no cost to the Company and
you will have no further right, title or interest in or to the RSUs or
underlying shares of Company Stock.
     3. Delivery of Shares of Company Stock.
          (a) On the applicable vesting date of any portion of the Award, the
Company will issue to you a certificate (which may be in electronic form) for
the applicable number of shares of Company Stock under the Award that so vested,
subject, however, to the satisfaction of any applicable withholding taxes (as
provided in Section 4 below). Notwithstanding the foregoing, in the event that
the Company determines that any shares are scheduled to be issued on a day (the
“Original Issuance Date”) on which the issuance of the shares to you would be a
violation of applicable law or the Company’s policy on insider trading, as
determined by the Company, then such shares of Company Stock will not be issued
on such Original Issuance Date and will instead be issued on the first date
thereafter on which the issuance of the shares would not be a violation of
applicable law or the Company’s policy on insider trading; provided,

 



--------------------------------------------------------------------------------



 



however, that, except as otherwise permitted in compliance with Section 409A of
the Code, in no event will the date of issuance be later than (a) the 15th day
of the third month following the end of the Company’s first taxable year in
which the applicable vesting date occurs or (b) the 15th day of the third month
following the end of your first taxable year in which the applicable vesting
date occurs.
          (b) Notwithstanding the foregoing, the Company will not be obligated
to issue or deliver any shares of Company Stock or other property pursuant to
this Agreement (i) until all conditions to the Award have been satisfied or
removed, (ii) until, in the opinion of counsel to the Company, all applicable
Federal, state and foreign laws and regulations have been complied with,
(iii) if the outstanding Company Stock is at the time listed on any stock
exchange or included for quotation on an inter-dealer system, until the shares
(or other property, as applicable) to be delivered have been listed or included
or authorized to be listed or included on such exchange or system upon official
notice of notice of issuance, (iv) if it might cause the Company to issue or
sell more shares of Company Stock than the Company is then legally entitled to
issue or sell, and (v) until all other legal matters in connection with the
issuance and delivery of such shares or other property have been approved by
counsel to the Company.
     4. Withholding. You hereby agree to make adequate provision for any sums
required to satisfy the applicable federal, state, local and foreign employment,
social insurance, payroll, income and other tax withholding obligations of the
Company or any Affiliate (the “Tax Obligations”) that arise in connection with
this Award. The satisfaction of the Tax Obligations will occur at the time you
receive a distribution of Common Stock or other property pursuant to this Award,
or at any time prior to or after such time or thereafter as reasonably requested
by the Company and/or any affiliate in accordance with applicable law. You
hereby authorize the Company, at its sole discretion and subject to any
limitations under applicable law, to satisfy any such Tax Obligations by
(a) withholding from wages and other cash compensation payable to you,
(b) causing you to tender a cash payment to the Company, (c) permitting you to
enter into a “same day sale” commitment with a broker-dealer that is a member of
the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered under the
Award to satisfy the applicable Tax Obligations and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Tax
Obligations directly to the Company and/or its Affiliates, and (d) withholding
shares that are otherwise to be issued and delivered to you under this Award in
satisfaction of the Tax Obligations (provided, however, that the amount of the
shares so withheld will not exceed the amount necessary to satisfy the required
Tax Obligations using the minimum statutory withholding rates that are
applicable to this kind of income). In the event the Tax Obligations arise prior
to the delivery of the shares or it is determined after the delivery of shares
or other property that the amount of the Tax Obligations was greater than the
amount withheld by the Company and/or any affiliate, you agree to indemnify and
hold the Company and its affiliates harmless from any failure by the Company
and/or any affiliate to withhold the proper amount. The Company may refuse to
deliver the shares of Company Stock or other property subject to this Award if
you fail to comply with your obligations in connection with the Tax Obligations.
     5. Securities Law Compliance; Restrictive Legends. You may not be issued
any Company Stock under your Award unless either (i) the shares of Company Stock
are then registered under the Securities Act, or (ii) the Company has determined
that such issuance

 



--------------------------------------------------------------------------------



 



would be exempt from the registration requirements of the Securities Act. Your
Award must also comply with other applicable laws and regulations governing the
Award, and you shall not receive such Company Stock if the Company determines
that such receipt would not be in material compliance with such laws and
regulations. The Company Stock issued under your Award shall be endorsed with
appropriate legends, if any, determined by the Company.
     6. Compliance with Section 409A of the Code. This Award is intended to
comply with the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is
determined that the Award fails to satisfy the requirements of the short-term
deferral rule, and if you are a “Specified Employee” (within the meaning set
forth Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation
from service (within the meaning of Treasury Regulation Section 1.409A-1(h)),
then the issuance of any shares that would otherwise be made upon the date of
the separation from service or within the first six (6) months thereafter will
not be made on the originally scheduled date(s) and will instead be issued in a
lump sum on the date that is six (6) months and one day after the date of the
separation from service, with the balance of the shares issued thereafter in
accordance with the original vesting and issuance schedule set forth above, but
if and only if such delay in the issuance of the shares would avoid the
imposition of taxation on you in respect of the shares under Section 409A of the
Code. Each installment of shares that vests is intended to constitute a
“separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).
     7. Transfer Restrictions. Prior to the time that shares of Company Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of the shares in respect of your Award. For example, you may not use
shares that may be issued in respect of your RSUs as security for a loan, nor
may you transfer, pledge, sell or otherwise dispose of such shares. This
restriction on transfer will lapse upon delivery to you of shares in respect of
your vested RSUs. Your Award is not transferable, except by will or by the laws
of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of Company Stock to which you were entitled
at the time of your death pursuant to this Agreement.
     8. Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any affiliate, or on the part of the Company or any affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Key Advisor
of the Company or any affiliate.
     9. Unsecured Obligation. Your Award is unfunded, and even as to any RSUs
that vest, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue Company Stock pursuant to
this Agreement. You shall not have voting or any other rights as a stockholder
of the Company with respect to the Company Stock acquired pursuant to this
Agreement until you become the record holder of those shares following their
actual issuance. Upon such issuance, you will obtain full voting and other
rights as a stockholder of the Company with respect to the Company Stock so
issued. Nothing

 



--------------------------------------------------------------------------------



 



contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.
     10. Notices; Electronic Delivery. Any notices required to be given or
delivered to the Company under the terms of this Award shall be in writing and
addressed to the Company at its principal corporate offices. Any notice required
to be given or delivered to you shall be in writing and addressed to your
address as on file with the Company at the time notice is given. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.
Notwithstanding the foregoing, the Company may, in its sole discretion, decide
to deliver any documents related to participation in the Plan and this Award by
electronic means or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
     11. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     12. Amendment. This Agreement may be amended only by a writing executed by
a duly authorized officer of the Company and you which specifically states that
the Company is amending this Agreement. Notwithstanding the foregoing, this
Agreement may be amended solely by the Company by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Company reserves the right to change the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision.
     13. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 



--------------------------------------------------------------------------------



 



          (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) The provisions of this Agreement will inure to the benefit of, and
be binding upon, the Company and its successors and assigns (whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company) and you and your assigns, legal representatives,
heirs and legatees of your estate and any beneficiaries designated by you.
     14. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that
Section 3 of this Agreement shall govern the timing of any distribution of
Company Stock under your Award. The Company shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board shall be final and binding upon you, the
Company, and all other interested persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.
     15. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any affiliate.
     16. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.
     17. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     18. Other Documents. You hereby acknowledge receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act. In addition, you acknowledge receipt of the Company’s
insider trading policy in effect from time to time.

 



--------------------------------------------------------------------------------



 



* * * * *
     This Restricted Stock Unit Award Agreement shall be deemed to be signed by
the Company and you upon the signing by you of the Restricted Stock Unit Grant
Notice to which it is attached.

 